Case 8:19-cv-01761-KKM-TGW Document 81 Filed 08/02/21 Page 1 of 3 PageID 1605




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


 BRADFORD TAYLOR and HELIE TAYLOR,

       Plaintiffs,

 v.                                              Case No: 8:19-cv-01761-KKM-TGW

 CHRIS ALLWORTH and
 SHANDEX TRUCK, INC.,

      Defendants.
 ___________________________________

                                         ORDER

       Defendants Chris Allworth and Shandex Truck, Inc., filed twelve motions in

 limine. See (Docs. 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 75 & 77). None included the

 mandatory certification that they had conferred in good faith with Plaintiffs Helie and

 Bradford Taylor to resolve the motions. See Local Rule 3.01(g). Their failure to do so is

 not a mere technicality either, as a large portion of the motions could be resolved

 without the Court’s intervention. See, e.g., (Doc. 65 (seeking preadmission of Bradford

 Taylor’s pre-accident medical treatment, which is both obviously relevant and not

 unfairly prejudicial)). Some of the other motions are also premature, see, e.g., (Doc. 71

 (seeking pretrial order that yet-to-be-offered evidence is cumulative)); Incardone v. Royal

 Caribbean Cruises, Ltd., No. 16-20924-CIV, 2019 WL 8989908, at *1 (S.D. Fla. Sept. 27,

 2019) (“At this stage in the proceedings, the Court cannot determine whether the
Case 8:19-cv-01761-KKM-TGW Document 81 Filed 08/02/21 Page 2 of 3 PageID 1606




 challenged opinions will be cumulative, and even if they are, whether the danger of

 needless presentment of cumulative evidence substantially outweighs their probative

 value under Rule 403.”), and others are simply not appropriate motions in limine at all,

 see, e.g., Doc. 73 (titled an omnibus motion mostly seeking orders to prevent the

 Plaintiffs from violating the Federal Rules of Evidence and caselaw interpreting it, such

 as to refrain from committing “Golden Rule” violations); Bujarski v. NCL (Bahamas)

 Ltd., No. 1:15-CV-21066-UU, 2016 WL 7469997, at *1 n.1 (S.D. Fla. Jan. 7, 2016) (“It

 is almost as though Defendants simply reviewed the Federal Rules of Evidence and

 drafted a Motion in Limine as to each potential rule that may be invoked. . . .

 Defendants’ Motion is borderline frivolous and an egregious waste of resources on this

 judicial system.”).

        Plaintiffs compounded the problem by failing to timely respond to any of the

 motions, including the ones seeking to limit their proposed experts’ testimony. See Local

 Rule 3.01(c) (providing a party fourteen days to respond, making Plaintiffs’ responses

 due on July 29, 2021). This omission, unfortunately, is not the first time Plaintiffs have

 failed to comply with deadlines. See (Doc. 47 (telephonic status conference to address

 Plaintiffs’ failure to respond to the motion for partial summary judgment)).

        In the light of the above, the Court DENIES without prejudice all pending

 motions in limine and postpones the pretrial conference scheduled for Thursday,

 August 5, 2021, to permit Defendants to refile (if they desire) any appropriate motions

 in limine after conferring with Plaintiffs. Any renewed motions in limine are now due
                                             2
Case 8:19-cv-01761-KKM-TGW Document 81 Filed 08/02/21 Page 3 of 3 PageID 1607




 August 13, 2021. The Court also removes this case from the September trial calendar

 and will enter a new trial order after it rules on the pending motion for partial summary

 judgment. The parties are reminded that, because the Court cannot provide a date

 certain for trial and instead operates on a trial month calendar system that prioritizes

 criminal trials, consent to a magistrate judge offers more flexibility and control over

 scheduling.1

        ORDERED in Tampa, Florida, on August 2, 2021.




 1
  A form to consent to trial before a magistrate judge is available on the Court’s website.
 https://www.flmd.uscourts.gov/sites/flmd/files/forms/flmd-ao85-notice-consent-and-reference-
 of-a-civil-action-to-a-magistrate-judge-.pdf
                                               3
